DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al. (United States Patent Application Publication 2017/0242756) in view of Banerjee et al. (United States Patent Application Publication 2017/0094034).
As per claim 1, Arroyo teaches the invention substantially as claimed including a computer-implemented method comprising: 
	instantiating, for a first virtual machine (VM) executing on a physical machine, a second VM on the physical machine ([0030], An adjunct partition as the term is used in this specification refers to a partition instantiated by a hypervisor and configured for management of SR-IOV adapter resources; and [0031], The logical partition (204), for example, may be migrated to the target system (252) as logical partition (210). The target system (252) also executes a hypervisor (136b) and is coupled to a physical medium (238) via an SR-IOV network adapter (234). The hypervisor (136b) of the target system (252) supports execution of an adjunct partition (208) which is mapped (218) to the physical function (228) exposed by the network adapter (234)), the first VM virtualizing a set of redundant physical adapters installed in the physical machine ([0029], a logical partition of a source system is mapped to a virtual function exposed by an SR-IOV adapter and the system is configured for live partition mobility with I/O migration. The system of FIG. 2 includes a source system (250). The source system includes a hypervisor (136a) that is coupled for data communications over a physical medium (236) through one or more network adapters (232).);
	reassigning a first physical adapter from the first VM to the second VM ([0017], the example computing environment of FIG. 1…enables such physical I/O to be migrated during live partition mobility), the first physical adapter comprising one of the set of redundant physical adapters ([0022], The example computing system (102) may also include one or more input/output ("I/O") adapters (178); and [0023], FIG. 1 also includes several I/O adapters which may be implemented as SR-IOV adapters in the form of network adapters (124, 126, and 128).), the reassigning performed without rebooting a first operating system executing in the first VM ([0026], the computing system (102) of FIG. 1 may be configured for live partition mobility with physical I/O migration. Consider, for example, that the logical partition (116) is to be transferred to one of the hosts (195), where the computing system (102) is referred to as a `source system` and the host (195) to which the logical partition (116) is to be transferred is referred to as a `target system.` The hypervisor (136) in the example of FIG. 1 may carry out live partition mobility in accordance with various embodiments of the present disclosure; and [0032], To migrate the logical partition (204) from the source system to the target system utilizing live partition mobility with I/O migration, the hypervisor (136a) may pause execution of the logical partition (204), copy, to the target system, configuration information describing the mapping of the logical partition (204) to the I/O adapter (232), and copying, to the target system, the logical partition (204) of the source system; and [0034], After mapping the logical partition (210) to the virtual function (230), the hypervisor (136b) may place the I/O adapter of the target system into an error recovery state and resume the logical partition on the target system); and
	updating, forming an updated second VM, a second rule configuration of the second VM to match a first rule configuration of the first VM ([0032], To migrate the logical partition (204) from the source system to the target system utilizing live partition mobility with I/O migration, the hypervisor (136a) may pause execution of the logical partition (204), copy, to the target system, configuration information describing the mapping of the logical partition (204) to the I/O adapter (232), and copying, to the target system, the logical partition (204) of the source system; and [0033], In embodiments in which the I/O adapter is an SR-IOV adapter and the logical partition migrated to the target system is to be mapped to a virtual function exposed by the SR-IOV adapter, placing the I/O adapter in the error state may include placing only the .
	
	Arroyo fails to specifically teach causing a hypervisor managing the physical machine to redirect traffic for a first virtual adapter associated with the reassigned first physical adapter to the updated second VM.
	However, Banerjee teaches, causing a hypervisor managing the physical machine to redirect traffic for a first virtual adapter associated with the reassigned first physical adapter to the updated second VM ([0048], Hypervisor 530, as discussed above, generally manages the distribution and utilization of virtualized hardware resources (e.g., virtualized processors, I/O device interfaces, network interfaces, and memory) to one or more logical partitions located in storage 510. When server 500 spawns a new logical partition (e.g., logical partition 560.sub.2) from the logical partition on which a pre-update kernel is installed, hypervisor 530 generally allocates virtualized resources (e.g., processing time, memory, etc.) to the new logical partition. When logical partitions are shut down and/or deleted, hypervisor 530 may reallocate the virtualized resources previously used by the shut down or deleted logical partition to other logical partitions on the server 500). 
	Banerjee also teaches the reassigning performed without rebooting a first operating system executing in the first VM ([0003], live kernel update features can update critical parts of an operating system without requiring the server be rebooted; and [0014], To update the kernel without rebooting the server, the kernel update service spawns a copy of the pre-update kernel and applies the update to the copied kernel to generate a post-update kernel. The kernel update service transitions operations from the pre-update kernel to the post-update kernel)
	
	Arroyo and Banerjee are analogous because they are both related to live virtual machine migration. Arroyo teaches a method for live virtual machine and physical I/O device migration (Abstract, Live partition mobility in a computing environment that includes a source system and a target system may be carried out by:…copying, to the target system, configuration information describing the mapping of the logical partition to the I/O adapter; copying, to the target system, the logical partition of the source system;…mapping, in dependence upon the configuration information, the logical partition of the target system to the I/O adapter of the target system… and resuming the logical partition on the target system). Banerjee teaches a method for live kernel updates (Abstract, The present disclosure relates to maintaining network services during kernel update operations. According to one embodiment, a server generates a second computing system executing a second system kernel. The second system kernel is updated in relation to a first system kernel executing on a first computing system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Banerjee’s teaching of hypervisor cooperation in live kernel updates would be applied to Arroyo’s system in order to facilitate live virtual machine updates. One of ordinary skill in the art would have recognized that applying the known technique of Banerjee to the teachings of Arroyo would have yielded predictable results and resulted in an improved system. 

As per claim 2,  Arroyo teaches, wherein instantiating the second VM comprises updating software of the second VM relative to software of the first VM ([0032], To migrate the logical partition (204) from the source system to the target system utilizing live partition mobility with I/O migration, the hypervisor (136a) may pause execution of the logical partition (204), copy, to the target system, configuration information describing the mapping of the logical partition (204) to the I/O adapter (232), and copying, to the target system, the logical partition (204) of the source system; and [0033], In embodiments in which the I/O adapter is an SR-IOV adapter and the logical partition migrated to the target system is to be mapped to a virtual function exposed by the SR-IOV adapter, placing the I/O adapter in the error state may include placing only the virtual function in the error state. Once the virtual function is placed in the error state, the hypervisor (136b) may map (220) the logical partition (210) of the target system to a virtual function (230) exposed by the I/O adapter (234) of the target system (252). Mapping the logical partition (210) to the virtual function (230) may include mapping direct memory access (DMA) memory space; MMIO space; mapping interrupts, and other configurations or settings that enable a given logical partition to communicate and use physical resources by interfacing with a given virtual function on a network adapter).
As per claim 3, Arroyo teaches, wherein reassigning the first physical adapter from the first VM to the second VM is performed using a dynamic logical partitioning operation ([0030], An adjunct partition as the term is used in this specification refers to a partition instantiated by a hypervisor and configured for management of SR-IOV adapter resources, including various configuration parameters of virtual functions (224, 226) exposed by the network adapter (232). In some embodiments, for example, each adjunct partition (202) is associated and mapped (212) with a physical function (222) of a discrete network adapter (232). The adjunct partition may include, in addition to a kernel, a driver for managing a network adapter through a management channel specified in the protocol for the network adapter; amd [0031] The example source system (250) of FIG. 2 may be configured for live partition mobility with I/O migration. The logical partition (204), for example, may be migrated to the target system (252) as logical partition (210). The target system (252) also executes a hypervisor (136b) and is coupled to a physical medium (238) via an SR-IOV network adapter (234). The hypervisor (136b) of the target system (252) supports execution of an adjunct partition (208) which is mapped (218) to the physical function (228) exposed by the network adapter (234)).

As per claim 4, Arroyo teaches, wherein updating a second rule configuration comprises copying a saved rule configuration of the first VM to the second VM ([0032], To migrate the logical partition (204) from the source system to the target system utilizing live partition mobility with I/O migration, the hypervisor (136a) may pause execution of the logical partition (204), copy, to the target system, configuration information describing the mapping of the logical partition (204) to the I/O adapter (232), and copying, to the target system, the logical partition (204) of the source system).

As per claim 5, Banerjee teaches, further comprising, prior to causing the hypervisor to redirect traffic for the first virtual adapter associated with the reassigned first physical adapter to the updated second VM, associating the first virtual adapter with the reassigned first physical adapter ([0021], After kernel update service 126 spawns logical partition 121.sub.2 and post-update kernel 124, kernel update service 126 may apply the downloaded kernel update package to post-update kernel 124; [0048], Hypervisor 530, as discussed above, generally manages the distribution and utilization of virtualized hardware resources (e.g., virtualized processors, I/O device interfaces, network interfaces, and memory) to one or more logical partitions located in storage 510. When server 500 spawns a new logical partition (e.g., logical partition 560.sub.2) from the logical partition on which a pre-update kernel is installed, hypervisor 530 generally allocates virtualized resources (e.g., processing time, memory, etc.) to the new logical partition; and [0049], While server 500 performs kernel update operations, network stack 540 may suspend redirection of data packets to the intended destinations and instead cache received data packets in a data structure associated with a particular port or service. When kernel update operations are finished (i.e., operations have been migrated from logical partition 560.sub.1 hosting pre-update kernel 570 to logical partition 560.sub.2 hosting updated kernel 580), network stack 540 may resume redirection of data packets to the intended destinations and provide the cached data packets to the appropriate services for processing).
	
As per claim 6, Arroyo teaches, further comprising:
	reassigning a second physical adapter from the first VM to the updated second VM, the second physical adapter comprising one of the set of redundant physical adapters ([0017], the example computing environment of FIG. 1…enables such physical I/O to be migrated during live partition mobility; and [0019], a user may direct the hypervisor (136) on 
	
	Arroyo fails to specifically teach, causing the hypervisor to redirect traffic for a second virtual adapter associated with the reassigned second physical adapter to the updated second VM.
	However, Banerjee teaches, causing the hypervisor to redirect traffic for a second virtual adapter associated with the reassigned second physical adapter to the updated second VM ([0048], Hypervisor 530, as discussed above, generally manages the distribution and utilization of virtualized hardware resources (e.g., virtualized processors, I/O device interfaces, network interfaces, and memory) to one or more logical partitions located in storage 510. When server 500 spawns a new logical partition (e.g., logical partition 560.sub.2) from the logical partition on which a pre-update kernel is installed, hypervisor 530 generally allocates virtualized resources (e.g., processing time, memory, etc.) to the new logical partition. When logical partitions are shut down and/or deleted, hypervisor 530 may reallocate the virtualized resources previously used by the shut down or deleted logical partition to other logical partitions on the server 500).

As per claim 7, this is the “computer usable program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 8, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 9, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 13, Banerjee teaches, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system ([0057], The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer), and wherein the stored program instructions are transferred over a network from a remote data processing system ([0020], If kernel update service 126 determines that a kernel update package is available for server 120, kernel update service 126 downloads the kernel update package from update source 140; and [0056], Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing).

As per claim 14, Banerjee teaches, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system ([0057], The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a , and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system  ([0020], If kernel update service 126 determines that a kernel update package is available for server 120, kernel update service 126 downloads the kernel update package from update source 140; and [0056], Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing).
As per claim 15, this is the “computer system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim. 
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199